                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                               No. 7:18-CV-00117-FL


HEALTH & BEAUTY TECHNOLOGIES, INC.,                              ORDER
and MEDI-BUILD INTERNATIONAL CORP.,                     GRANTING JOINT MOTION TO
                                                          MODIFY SCHEDULE FOR
                       Plaintiffs,                    COMPLETION OF JURISDICTIONAL
                                                               DISCOVERY
v.

MERZ PHARMA GmbH KGAA, and MERZ
NORTH AMERICA, INC.,

                       Defendants.



       This matter is before the Court upon the Joint Motion to Modify the Schedule for

Completion of Jurisdictional Discovery (“Joint Motion”).

       It appearing to the Court, after considering the Joint Motion, (i) that the Joint Motion has

been timely filed; (ii) that the granting of the Joint Motion will not cause any undue delay or

prejudice to any other parties; (iii) that granting the Joint Motion will facilitate the efficient

administration of justice; and (iv) that, for good cause shown, the Joint Motion should be

granted.

       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Plaintiffs and

Defendants’ Joint Motion to Modify the Schedule for Completion of Jurisdictional Discovery

should be, and hereby is, granted, and the jurisdictional discovery schedule is modified to reflect:

(1) a production deadline of February 12, 2019; (2) a deadline for Plaintiffs to request additional

documents of February 26, 2019; (3) a deadline for the parties to agree upon the scope of any

additional production of March 15, 2019; (4) a production deadline of April 15, 2019 for any
supplemental production; and (5) a modified deposition schedule conditioned upon either the

completion of the supplemental production or the parties’ agreement that no further production

will be necessary, with the depositions occurring within two weeks of either of those dates (if the

production is entirely in English) or four weeks of either of those dates (if the production is not
                    1
entirely in English).

       IT IS SO ORDERED.
     25th
This ___ day of January, 2019.


                                                        ____________________________________
                                                               LOUISE W. FLANAGAN
                                                               United States District Judge




  1. All other terms and conditions set forth in the court's January 15, 2019, order not altered
    herein shall remain in full force and effect.




                                                    2
